QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1






FORM OF
RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO AFFILIATED MANAGERS GROUP, INC.
2013 INCENTIVE STOCK AWARD PLAN


Pursuant to the Affiliated Managers Group, Inc. 2013 Incentive Stock Award Plan,
as amended and/or restated from time to time (the “Plan”), and subject to the
terms of this agreement (the “Agreement”), Affiliated Managers Group, Inc. (the
“Company”) hereby grants to the grantee named on Exhibit A hereto (the
“Grantee”) an Award (the “Award”) of restricted stock units (each a “Unit,” and
together, the “Units”), consisting of the right to receive a distribution of the
number of shares of common stock, par value $0.01 per share, of the Company (the
“Shares”) specified on Exhibit A, to be issued and distributed to the Grantee
according to the terms set forth herein and in the Plan, and the vesting
schedule and performance requirements (if any) set forth herein.
    
1.Vesting and Performance Measure.


(a)Vesting. Subject to the discretion of the Administrator to accelerate the
vesting schedule, the Units shall vest in the amounts and on the dates indicated
on Exhibit A; provided that, Grantee’s Employment is through the applicable
vesting date set forth on Exhibit A. In addition, if this Award is subject to a
Performance Measure (but not otherwise), Section 1(b) shall apply. For the
avoidance of doubt, the vesting of the Award may be accelerated automatically in
certain circumstances described herein.


(b)Performance Measure. The Units, if subject to a Performance Measure (as
defined herein), shall be eligible to vest in accordance with Section 1(a) only
if the Compensation Committee has certified the attainment of the Performance
Measure with respect to all or any portion thereof; it being understood that if
vesting of the Units is accelerated pursuant to Sections 1(c)(y) or 3(a)(ii)
hereof, such vested Units shall remain subject to the attainment of the
Performance Measure and no Shares shall be issued and distributed in respect of
such Units unless and until the Compensation Committee has certified that the
Performance Measure has been attained. If such Performance Measure remains in
effect and the Compensation Committee certifies that it has not been attained
with respect to all or any portion of the Units (including any Units that have
vested pursuant to Sections 1(c)(y) or 3(a)(ii) hereof), this Award shall
terminate immediately and be of no further force or effect with respect to all
of the Units or such portion thereof, as applicable.


(c)Change of Control. Notwithstanding anything to the contrary herein or in the
Plan, in the event of termination of Grantee’s Employment (i) by the Company
without Cause or (ii) by the Grantee for Good Reason, in either case occurring
within the two-year period following a Change of Control, the Units subject to
this Award shall automatically fully vest at the time of such termination;
provided that, if subject to a Performance Measure, the Units subject to this
Award shall only vest pursuant to this Section 1(c) if (x) the Compensation
Committee has certified that the Performance Measure has been attained on or
before the date of termination, and in such case shall vest at the time of such
termination in the amount indicated on Exhibit A, or (y) the attainment of the
Performance Measure is not yet determinable as of such date, and in such case
shall fully vest at the time of such termination but the vested Units shall
remain subject to the attainment of the Performance Measure and no Shares shall
be issued and distributed unless and until the Compensation Committee has
certified that the Performance Measure has been attained (and shall be issued
and distributed at the time of such certification (if any) in the amount
indicated on Exhibit A). (For the avoidance of doubt, if the Units subject to
this Award (including any Units that vested pursuant to sub-clause (y) above)
are subject to a Performance Measure that the Compensation Committee has
certified has not been attained with respect to all or any portion thereof, this
Award shall terminate with respect to all of the Units or such portion thereof,
as applicable, in accordance with Section 1(b) hereof.)


2.Definitions. Except as otherwise expressly provided, all terms used herein
shall have the same meaning as in the Plan, as applicable and as may be amended
from time to time. For purposes of this Agreement, as applicable, the following
terms shall have the following meanings:


(a)“Administrator” shall be defined as the Compensation Committee and, as
applicable, any permitted delegate thereof.


(b)“Cause” means any of the following:


1

--------------------------------------------------------------------------------

QuickLinks -- Click here to rapidly navigate through this document




(i)the Grantee’s engagement in any criminal act which is or involves a serious
felony offense, a violation of federal or state securities laws (or equivalent
laws of any country or political subdivision thereof), embezzlement, fraud,
wrongful taking or misappropriation of property, or theft or any other crime
involving dishonesty;


(ii)the Grantee’s willful or grossly negligent failure to perform duties owed to
the Company or an Affiliate;


(iii)the Grantee’s willful violation of any securities or commodities laws, any
rules or regulations issued pursuant to such laws, or the rules and regulations
of any securities or commodities exchange or association of which the Company or
any of its subsidiaries or Affiliates is a member; or


(iv)the Grantee’s willful violation of any Company policy or any applicable
policy of any of its subsidiaries or Affiliates concerning confidential or
proprietary information, or material violation of any other Company or
applicable subsidiary or Affiliate policy or written agreement as in effect from
time to time.


The determination as to whether “Cause” has occurred shall be made by the
Administrator. The Administrator shall also have the authority to waive the
consequences under the Plan of the existence or occurrence of any of the events,
acts or omissions constituting “Cause”. If, subsequent to the Grantee’s
termination of Employment for other than Cause, it is determined that the
Grantee’s Employment could have been terminated for Cause, the Grantee’s
Employment shall be deemed to have been terminated for Cause retroactively to
the date the events giving rise to such Cause occurred. Notwithstanding the
foregoing, if Grantee is party to an employment, severance-benefit, change of
control or similar agreement with the Company that contains a definition of
“Cause” (or a correlative term), such definition will apply (in the case of such
Grantee for purposes of this Agreement) in lieu of the definition set forth
above during the term of such agreement.


(c)“Client” shall mean all Past Clients, Present Clients and Potential Clients,
subject to the following general rules:


(i)    with respect to each Client, the term “Client” shall also include any
Persons who are Affiliates of such Client and, to the extent known by the
Grantee to have such connection with such Client (and the Grantee shall be
deemed to have such knowledge if the Grantee would reasonably have been expected
to have such knowledge in the ordinary course of the Grantee’s duties while the
Grantee was employed by the Company and its subsidiaries and Affiliates),
directors, officers or employees of such Client or any such subsidiaries or
Affiliates thereof, or Persons who are members of the immediate family of such
Client or any of the other foregoing Persons or Affiliates of any of them;
(ii)    with respect to any Present Client or Past Client (as applicable) that
is a Fund, the term “Client” shall also include (x) the sponsor of such Client,
and any other Fund sponsored by such Person or its Affiliates, and (y) any
investor in such Client (provided that, except to the extent the Grantee had
knowledge of the identity of an investor therein while the Grantee was employed
by the Company and its subsidiaries and Affiliates (and the Grantee shall be
deemed to have had such knowledge if the Grantee would reasonably have been
expected to have had such knowledge in the ordinary course of the Grantee’s
duties while the Grantee was employed by the Company and its subsidiaries and
Affiliates), in the case of any Fund, an investor therein shall not be deemed a
Present Client or Past Client (as applicable) hereunder);
(iii)    with respect to any Client that is a trust or similar entity, the term
“Client” shall include the settlor and, to the extent such beneficiary is known
to the Grantee to be such a beneficiary (and the Grantee shall be deemed to have
had such knowledge if the Grantee would reasonably have been expected to have
had such knowledge in the ordinary course of the Grantee’s duties while the
Grantee was employed by the Company and its subsidiaries and Affiliates), any
Person who is a beneficiary of such Client and the Affiliates and immediate
family members of any such Persons;
(iv)    with respect to so-called “wrap programs,” “SMA programs” or similar
programs, the term “Client” shall include (x) the sponsor of such program, and
(y) the underlying participants in such program (provided that, except to the
extent the Grantee had knowledge of the identity of a participant therein while
the Grantee was employed by the Company and its subsidiaries and Affiliates (and
the Grantee shall be deemed to have had such knowledge if the Grantee would
reasonably have been expected to have had such knowledge in the ordinary course
of the Grantee’s duties while the Grantee was employed by the Company and its
subsidiaries and Affiliates), a participant therein shall not be deemed a
Present Client or Past Client (as applicable) hereunder); and


(v)    with respect to each Client, the term “Client” shall also include any
Persons who (x) in U.S. retail markets, serve as intermediaries, including, but
not limited to, broker-dealers and financial advisers, and, (y) in


2

--------------------------------------------------------------------------------

QuickLinks -- Click here to rapidly navigate through this document




all other markets, serve as an intermediary with discretion as to whether or not
to make Affiliate products available to their underlying clients.


(d)“Fund” shall mean any collective investment vehicle (whether open-ended or
closed-ended), including, without limitation, an investment company (whether or
not registered under the Investment Company Act of 1940, as amended), a general
or limited partnership, a trust or a commingled fund, in any such case organized
(or otherwise formed) in any jurisdiction.


(e)“Good Reason” shall mean any of the following events or conditions occurring
without the Grantee’s express written consent, provided that the Grantee shall
have given notice of such event or condition within 90 days of the initial
existence of such event or condition and the Company shall not have remedied
such event or condition within 30 days after receipt of such notice:


(i)a materially adverse alteration in the nature or status of the Grantee’s
duties or responsibilities;


(ii)a material reduction in the Grantee’s annual base salary or any target
bonus, other than an across-the-board reduction that applies to the Grantee and
similarly-situated employees; or


(iii)a change of 50 miles or more in the Grantee’s principal place of
Employment, except for required travel on business to an extent substantially
consistent with the Grantee’s business travel obligations.


Notwithstanding the foregoing, if the Grantee is party to an employment,
severance-benefit, change of control or similar agreement with the Company or
any subsidiary thereof that contains a definition of “Good Reason” (or a
correlative term), such definition will apply (in the case of the Grantee for
purposes of this Agreement) in lieu of the definition set forth above during the
term of such agreement.


(f)“Investment Management Services” shall mean any services which involve: (i)
the management of an investment account or Fund (or portions thereof or a group
of investment accounts or Funds); (ii) the giving of advice with respect to the
investment and/or reinvestment of assets or funds (or any group of assets or
funds); or (iii) otherwise acting as an “investment adviser” within the meaning
of the Investment Advisers Act of 1940, as amended, including, without
limitation, in each of the foregoing cases, performing activities related or
incidental thereto.


(g)“Past Client” shall mean, subject to the general rules under the definition
of Client, at any particular time of determination, any Person (i) who at any
point prior to such time of determination had been, directly or indirectly (and
including, without limitation, through one or more intermediaries such as a wrap
sponsor or as an investor in a Fund for which the Company or any subsidiary or
Affiliate thereof acts (or acted) as a sponsor, adviser or sub-adviser or in a
similar capacity), an advisee or investment advisory customer or client of, or
otherwise a recipient of Investment Management Services from, (x) the Company or
any subsidiary or Affiliate thereof, and/or (y) any owner, part owner,
shareholder, partner, member, director, officer, trustee, employee, agent or
consultant of the Company or any subsidiary or Affiliate thereof acting on
behalf of the Company or any of its subsidiaries or Affiliates, but at such time
is not an advisee or investment advisory customer or client of (or otherwise a
direct or indirect recipient of Investment Management Services from) the Company
or any subsidiary or Affiliate thereof (or any of the foregoing Persons acting
on their behalf), and (ii) with which Grantee or his department had material,
direct interaction with and/or with respect to which Grantee had access to
proprietary or confidential information; provided, however, that, from and after
the termination of Grantee’s Employment, the term “Past Client” shall thereafter
be limited (solely with respect to the Grantee) to those Past Clients who were
(directly or indirectly) advisees or investment advisory customers or clients
of, or recipients of Investment Management Services from, the Company or any
subsidiary or Affiliate thereof, or any owner, part owner, shareholder, partner,
member, director, officer, trustee, employee, agent or consultant (or persons
acting in any similar capacity) of the Company or any subsidiary or Affiliate
thereof, at any time during the two (2) years immediately preceding the date of
such termination.


(h)“Performance Measure” (a Performance Criteria under the Plan) shall mean the
target for the Performance Period (each as set forth on Exhibit A, as
applicable), as established by the Compensation Committee.  


(i)“Person” shall mean any individual, partnership (limited or general),
corporation, limited liability company, limited liability partnership,
association, trust, joint venture, unincorporated organization or other entity.


(j)“Potential Client” shall mean, subject to the general rules under the
definition of Client, at any particular time of determination, any Person (i) to
whom (x) the Company or any subsidiary or Affiliate thereof, and/or (y)


3

--------------------------------------------------------------------------------

QuickLinks -- Click here to rapidly navigate through this document




any owner, part owner, shareholder, partner, member, director, officer, trustee,
employee, agent or consultant (or persons acting in any similar capacity) of the
Company or any subsidiary or Affiliate thereof, acting on behalf of the Company
or any subsidiary or Affiliate thereof in any such case has within one (1) year
prior to such time of determination offered (whether by means of a personal
meeting, telephone call, letter, written proposal or otherwise) to serve as
investment adviser or otherwise provide Investment Management Services, but who
is not at such time an advisee or investment advisory customer or client of (or
otherwise a direct or indirect recipient of Investment Management Services from)
the Company or any subsidiary or Affiliate thereof (or any of the foregoing
Persons acting on their behalf), and (ii) with which Grantee or his department
had material, direct interaction with and/or with respect to which Grantee had
access to proprietary or confidential information; provided, however, that, from
and after the termination of Grantee’s Employment, the term “Potential Client”
shall thereafter be limited (solely with respect to the Grantee) to those
Potential Clients to whom such an offer to provide Investment Management
Services was made at any time during the one (1) year immediately preceding the
date of such termination. The preceding sentence is meant to exclude
advertising, if any, through mass media in which the offer, if any, is available
to the general public, such as magazines, newspapers and sponsorships of public
events.


(k)“Present Client” shall mean, subject to the general rules under the
definition of Client, at any particular time of determination, any Person (i)
who is at such time of determination, directly or indirectly (and including,
without limitation, through one or more intermediaries such as a wrap sponsor,
or as an investor in a Fund for which the Company or any subsidiary or Affiliate
thereof acts as a sponsor, adviser or sub-adviser or in a similar capacity), an
advisee or investment advisory customer or client of (or otherwise a direct or
indirect recipient of Investment Management Services from) (x) the Company or
any subsidiary or Affiliate thereof and/or (y) any owner, part owner,
shareholder, partner, member, director, officer, trustee, employee, agent or
consultant (or persons acting in any similar capacity) of the Company or any
subsidiary or Affiliate thereof acting on behalf of the Company or any
subsidiary or Affiliate thereof, and (ii) with which Grantee or his department
had material, direct interaction with and/or with respect to which Grantee had
access to proprietary or confidential information.


3.Termination of Service. If the Grantee’s Employment terminates, this Award may
be subject to earlier termination or accelerated vesting as set forth below.


(a)Termination by Reason of Death or Disability. If the Grantee’s Employment
terminates by reason of death or disability, the Units subject to this Award
shall automatically fully vest at the time of such termination; provided that,
if subject to a Performance Measure, the Units subject to this Award shall only
vest pursuant to this Section 3(a) if (i) the Compensation Committee has
certified that the Performance Measure has been attained on or before the date
of termination, and in such case shall vest at the time of such termination in
the amount indicated on Exhibit A, or (ii) the attainment of the Performance
Measure is not yet determinable as of such date, and in such case shall fully
vest at the time of such termination but the vested Units shall remain subject
to the attainment of the Performance Measure and no Shares shall be issued and
distributed unless and until the Compensation Committee has certified that the
Performance Measure has been attained (and shall be issued and distributed at
the time of such certification (if any) in the amount indicated on Exhibit A).
(For the avoidance of doubt, if the Units subject to this Award (including any
Units that vested pursuant to sub-clause (ii) above) are subject to a
Performance Measure that the Compensation Committee has certified has not been
attained with respect to all or any portion thereof, this Award shall terminate
with respect to all of the Units or any portion thereof, as applicable, in
accordance with Section 1(b) hereof.)


(b)Other Termination. If the Grantee’s Employment terminates for any reason
other than death or disability or in connection with a Change of Control
described in Section 1(c), this Award shall, to the extent not already vested as
described herein, terminate immediately and be of no further force or effect; it
being understood that this Award shall remain outstanding following the date of
any termination due to death, disability or in connection with a Change of
Control described in Section 1(c) with respect to any Units that have vested
pursuant to Sections 1(c)(y) or 3(a)(ii) hereof until the Shares to be issued in
respect thereof are issued and distributed or the Award is terminated in
accordance with Section 1(c) or 3(a), as applicable.


The Administrator’s determination of the reason that the Grantee’s Employment
has terminated shall be conclusive and binding on the Grantee and his or her
representatives, legal guardians or legatees.


4.Vesting and Distribution. The Units shall be distributed only in Shares, such
that the Grantee shall be entitled to receive one Share for each vested Unit
following, if applicable, attainment of the Performance Measure. The Shares
shall be issued and distributed to the Grantee pursuant to Section 1 hereof, and
the vesting schedule and, if applicable, performance requirements set forth on
Exhibit A, with such issuance and distribution of the Shares (whether the Shares
are to be held by the Company on the Grantee’s behalf pursuant to Section 13(b)
hereof or issued directly to the Grantee) to occur, in


4

--------------------------------------------------------------------------------

QuickLinks -- Click here to rapidly navigate through this document




all cases, no later than March 15 of the year following the year in which the
Units vest, in accordance with the short-term deferral exception under Code
Section 409A and the regulations and guidance thereunder.


Any sales of Shares are subject to the Company’s insider trading policy, equity
ownership guidelines and other Company policies as may be in effect from time to
time or otherwise established by the Administrator.


5.Dividends; Other Rights. This Award shall not be interpreted to bestow upon
the Grantee any equity interest or ownership in the Company or any subsidiary or
Affiliate prior to the dates on which the Company delivers Shares to the
Grantee. The Grantee is not entitled to vote any Shares by reason of the
granting of this Award or to receive or be credited with any dividends declared
and payable on any Share prior to the payment date with respect to such Share.
The Grantee shall have no rights as a shareholder with respect to the Units, and
shall have the rights of a shareholder only as to those Shares, if any, that are
actually delivered under this Award.
       
6.Noncompetition, Intellectual Property and Confidentiality.


(a)During the term of the Grantee’s Employment (or other applicable service
relationship) with the Company or any of its subsidiaries or Affiliates and for
two (2) years thereafter, the Grantee: (i) will not, directly or indirectly,
whether as owner, partner, shareholder, member, consultant, agent, employee,
co-venturer or otherwise, engage, participate or invest in any Competing
Business (as hereinafter defined) (provided, however, that nothing in this
clause (i) shall prohibit the Grantee from acting as an agent for a Competing
Business in the course of his or her employment (or other applicable service
relationship) for a business which is not a Competing Business); (ii) will not,
directly or indirectly, take any action to negotiate or discuss with any person
or entity or solicit or entertain from any person or entity, any investment,
purchase, proposal, offer or indication of interest regarding (A) any investment
in any entity in which the Company or any of its subsidiaries or Affiliates
holds any securities or other investment interests or (B) any investment in any
other entity with whom the Company or any of its subsidiaries or Affiliates is
or was discussing or negotiating any possible investment therein at any time
during the one (1) year preceding the termination (if any) of the Grantee’s
Employment (or other applicable service relationship) with the Company or any of
its subsidiaries or Affiliates; and (iii) will refrain from directly or
indirectly employing, attempting to employ, recruiting or otherwise soliciting,
inducing or influencing any person to leave Employment with the Company and its
subsidiaries or Affiliates (other than terminations of Employment of subordinate
employees undertaken in the course of the Grantee’s Employment with the Company
or any of its subsidiaries or Affiliates).


For purposes of this Agreement, the term “Competing Business” shall mean a
business or a division of a business, conducted anywhere in the world, which
invests in or acquires boutique or specialist investment managers or advisers,
or has adopted a strategy or developed a business plan to invest in or acquire
multiple boutique or specialist investment managers or advisers. Notwithstanding
the foregoing, the Grantee may own up to five percent (5%) of the outstanding
stock of a publicly held corporation which constitutes or is affiliated with a
Competing Business.


(b)In addition to (and not in limitation of) the provisions of Section 6(a) of
this Agreement, the Grantee agrees, for the benefit of the Company and its
subsidiaries and Affiliates, that the Grantee shall not, during the term of his
or her Employment (or other applicable service relationship) with the Company or
any of its subsidiaries or Affiliates and for one (1) year thereafter, directly
or indirectly (whether individually or as owner, part owner, shareholder,
partner, member, director, officer, trustee, employee, agent, consultant or in
any other capacity, on behalf of himself or any other Person (other than the
Company or a subsidiary or Affiliate thereof while employed by the Company)):


(i)Provide Investment Management Services to any Person that is a Client (which
includes Past Clients, Present Clients, and Potential Clients);


(ii)Solicit or induce (whether directly or indirectly) any Person for the
purpose (which need not be the sole or primary purpose) of (A) causing any funds
or accounts with respect to which the Company or any of its subsidiaries or
Affiliates provides Investment Management Services to be withdrawn from such
management or other services, or (B) causing any Client (including any Potential
Client) not to engage the Company or any of its subsidiaries or Affiliates to
provide Investment Management Services for any additional funds or accounts (or
otherwise attempt to cause any of the foregoing to occur);    


(iii)Otherwise divert or take away (or seek to divert or take away) any funds or
investment accounts with respect to which the Company or any subsidiary or
Affiliate thereof provides Investment Management Services; or


(iv)Contact or communicate with, whether directly or indirectly, any Past
Clients,


5

--------------------------------------------------------------------------------

QuickLinks -- Click here to rapidly navigate through this document




Present Clients or Potential Clients in connection with providing Investment
Management Services to such Persons;


provided, however, that this Section 6(b) shall not be applicable to Clients
(including Potential Clients) who are also immediate family members of the
Grantee.


(c)The Grantee understands that the restrictions set forth in Sections 6(a) and
6(b) of this Agreement are intended to protect the Company’s and its
subsidiaries’ and Affiliates’ interest in its confidential information and
established employee and client relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose.


(d)The Grantee agrees and acknowledges that any and all presently existing
business of the Company and its subsidiaries and Affiliates and all business
developed by the Company, any of its subsidiaries or Affiliates, the Grantee
and/or any other employee (or other service provider) of the Company and its
subsidiaries and Affiliates, including without limitation all client lists, the
Company’s deal structures (as represented by the transactions it has completed,
attempted or actually proposed), compensation records, agreements, and any other
incident of any business developed by the Company or carried on by the Company
and all trade names, service marks and logos under which the Company, its
subsidiaries and its and their Affiliates do business, including without
limitation “Affiliated Managers Group” and any combinations or variations
thereof and all related logos, are and shall be the exclusive property of the
Company or such subsidiary or Affiliate, as applicable, for its or their sole
use, and (where applicable) amounts received in respect of the foregoing shall
be payable directly to the Company or such subsidiary or Affiliate. The Grantee
acknowledges that, in the course of performing services for the Company and
otherwise, the Grantee will from time to time have access to information
concerning the Company’s, its subsidiaries’ or its Affiliates’ current or
proposed businesses, technologies, business relationships, clients, personnel,
processes, operations, strategies, plans, methods, investment recommendations,
investment processes, investment methodologies, products, confidential records,
manuals, data, client and contact lists, trade secrets or financial, corporate,
marketing or personnel affairs, which the Company or such subsidiary or
Affiliate has not released to the general public and all memoranda, notes,
papers, items and tangible media related thereto (collectively, “Proprietary
Information”). The Grantee agrees that Proprietary Information of the Company or
any subsidiary or Affiliate thereof is and will be the exclusive property of the
Company or such subsidiary or Affiliate, as the case may be, and further agrees
to always keep secret and never (during the term of this Agreement or
thereafter) publish, divulge, furnish, use or make accessible to anyone (other
than in the regular business of the Company or any subsidiary or Affiliate
thereof or otherwise at the Company’s request) such Proprietary Information.
Anything contained herein to the contrary notwithstanding, this Section 6(d)
shall not (i) apply to any knowledge, information or property which (x) is
generally known or available to the public or in the public domain, (y) has been
previously disclosed or made available to the public, unless the Grantee knows
or has reason to know that such disclosure or availability was the direct or
indirect result of the violation or breach of a confidentiality or
non-disclosure obligation, or (z) is required to be disclosed or delivered by
any court, agency or other governmental authority or is otherwise required to be
disclosed by law, or (ii) preclude the Grantee from cooperating with any
governmental process, or any governmental or law enforcement agency in any
investigation, or from making any other protected communications with a
governmental agency.


(e)The Grantee will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets and other works of authorship (collectively,
“Developments”), whether or not patentable or copyrightable, that are created,
made, conceived or reduced to practice by the Grantee (alone or jointly with
others) or under Grantee’s direction during Grantee’s Employment. The Grantee
acknowledges and confirms that the Grantee hereby assigns and transfers, and
will assign and transfer, to the Company and its successors and assigns all the
Grantee’s right, title and interest in all Developments that (i) relate to the
business of the Company, any subsidiary or Affiliate or any customer of or
supplier to the Company or any of the products or services being researched,
developed, manufactured, serviced, licensed or sold by the Company or which may
be used with such products or services; or (ii) result from tasks assigned to
the Grantee by the Company, a subsidiary or an Affiliate; or (iii) result from
the use of premises or personal property (whether tangible or intangible) owned,
leased or contracted for by the Company, a subsidiary or an Affiliate
(“Company-Related Developments”), and all related patents, patent applications,
trademarks and trademark applications, copyrights and copyright applications,
and other intellectual property rights in all countries and territories
worldwide and under any international conventions (“Intellectual Property
Rights”).


(f)Upon termination of the Grantee’s Employment for any reason, all Proprietary
Information in the Grantee’s possession or control shall be returned to the
Company and remain in its possession. The Grantee will cooperate fully with the
Company and its subsidiaries and Affiliates, both during Employment and
following termination of Employment for any reason, in order for the Company and
its subsidiaries and Affiliates to enforce and protect any of their rights and
interests with respect to Proprietary Information, Company-Related Developments,
and Intellectual Property Rights in Company-Related Developments, including,
without limitation whatsoever, signing all papers, copyright applications,
patent


6

--------------------------------------------------------------------------------

QuickLinks -- Click here to rapidly navigate through this document




applications, declarations, oaths, assignments of priority rights, and powers of
attorney which the Company may deem necessary or desirable in order to protect
such rights and interests.


7.Remedies Upon Breach. In the event that the Grantee breaches any of the
provisions of Section 6 of this Agreement, including without limitation
following the termination of the Grantee’s Employment, the entire value of the
vested Award (as of the date Grantee’s Employment is terminated, whether or not
paid, settled or distributed by the Company), shall be paid to or retained by
the Company, as applicable, as liquidated damages (the “Liquidated Damages”).
The parties agree that in the event of such breach by the Grantee it will be
difficult to ascertain with certainty the amount of damages suffered by the
Company and its subsidiaries and Affiliates. The amount of the Liquidated
Damages represents a reasonable estimate of the damages expected to be suffered
by the Company and its subsidiaries and Affiliates as a result of the Grantee’s
default and, in any such event, in addition to (and not in limitation of) such
other remedies as the Company may have against the Grantee, until the Liquidated
Damages are recovered in their entirety, (x) the Company shall be entitled to
withhold any payments to which the Grantee otherwise would be entitled (whether
pursuant to this Agreement or any other agreement, plan or policy, including
without limitation distributions hereunder), and (y) the Grantee, at the request
of the Company, shall return all or some incentive compensation (which shall
include any compensation distributed or awarded to the Grantee other than base
compensation); provided that, any amounts so withheld or returned shall be
promptly released to the original payee to the extent it is determined (whether
by settlement, judgment or arbitral decision) that such amounts are required to
be so released, together with interest thereon as may be agreed or determined in
connection with such settlement, judgment or decision. The Grantee agrees that
the remedies provided in this Section 7 are reasonably related to anticipated
losses that the Company and/or any of its subsidiaries or Affiliates would
suffer upon a breach of such provisions by the Grantee. The Grantee recognizes
and agrees that the Company’s remedies at law for any breach, or threatened
breach, of the provisions of this Agreement would be inadequate, and that for
any breach or threatened breach of such provisions by the Grantee, the Company
shall, in addition to such other remedies as may be available to it at law or in
equity or as provided in this Agreement, be entitled to injunctive relief and
enforcement of its rights by an action for specific performance to the extent
permitted by law (and without having to post bond), and to an award of
reasonable attorneys’ fees and costs incurred in connection with securing any of
its rights hereunder.


8.Notice of Termination.


(a)    Grantee’s Employment may be terminated at any time by the Company or, if
different, any subsidiary or Affiliate of the Company that is the Grantee’s
employer (the “Grantee’s employer”), or by the Grantee; provided that, the
Grantee shall be required to provide at least six (6) months advance written
notice of such termination. For the avoidance of doubt, for purposes of Section
6 of this Agreement, termination of Employment shall be deemed to occur upon
delivery of notice of termination by the Grantee.
(b)    Where notice of termination has been delivered by the Grantee, the
Company and, if different, the Grantee’s employer shall be under no obligation
to provide any activities to Grantee to carry out on behalf of the Company or
its subsidiaries or Affiliates, and may require him or her (i) not to attend any
premises of the Company or any subsidiary or Affiliate thereof, (ii) to resign
with immediate effect from any offices he or she holds with the Company or any
subsidiary or Affiliate thereof (or any Client thereof), (iii) to refrain from
any business contact with any Clients, partners or employees of the Company or
any subsidiary or Affiliate thereof, and (iv) to take any leave time he or she
has accrued under the policies of the Company or any subsidiary or Affiliate
thereof.
(c)    Notwithstanding the foregoing, if the Grantee is a party to an employment
agreement with the Company or any subsidiary or Affiliate thereof, any terms of
such employment agreement shall supersede and apply in precedence to the
provisions of clauses (a) and (b) of this Section 8 and clauses (a) and (b) of
this Section 8 shall not be taken to amend the related terms of such employment
agreement.
(d)    In connection with the termination of Grantee’s Employment, the Grantee
shall reasonably cooperate with the Company and, if different, the Grantee’s
employer, to prepare a communication plan regarding Grantee’s departure, and
Grantee shall not make any other public statement regarding his or her departure
without the prior written consent of the Company.
9.Nondisparagement. In exchange for the consideration herein, the Grantee agrees
that he/she will not make any disparaging, derogatory, damaging, and/or critical
statements concerning the Company or any subsidiaries or any of their respective
affiliates, partners, officers, directors, employees, services, products and/or
activities.


10.Third-Party Agreements and Rights.


(a)    The Grantee hereby confirms that he or she is not bound by the terms of
any agreement with any


7

--------------------------------------------------------------------------------

QuickLinks -- Click here to rapidly navigate through this document




previous employer or other party which restricts in any way the Grantee’s use or
disclosure of information or the Grantee’s engagement in any business. In the
Grantee’s work for the Company or any of its subsidiaries or Affiliates, the
Grantee will not disclose or use any information in violation of any rights of
any such previous employer or other party.
(b)    The Grantee’s employer, if different than the Company, is an intended
third-party beneficiary under this Agreement and may enforce the terms of
Sections 6, 7, 8, 9, 12 and 13 of this Agreement. This right is subject to (i)
the rights of the parties hereto to rescind or vary this Agreement without the
consent of any such subsidiary or Affiliate and (ii) the other terms and
conditions of this Agreement and the Plan.
11.Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution or as permitted by the
Administrator (or its delegee). The Grantee may transfer, without consideration
for the transfer, the Award to members of his or her immediate family, to trusts
for the benefit of such family members, or to partnerships in which such family
members are the only partners, provided that the transferee (and, as required by
the Administrator, the beneficiaries or members of such transferee) agrees in
writing with the Company to be bound by all of the terms and conditions of the
Plan and this Agreement.


12.Certain Tax Matters. To the extent permitted by law, the Company, the
Grantee’s employer or their agents shall have the right to withhold or deduct
from any distributions (including any Shares acquired or otherwise deliverable
and the payment of dividends with respect to such Shares) or payments to the
Grantee the minimum amount of taxes and any social security contributions
required to be withheld or deducted by federal, state or local governments. The
Grantee expressly acknowledges and agrees that his or her rights hereunder are
subject to his or her promptly paying to the Company or the Grantee’s employer
in cash (or by such other means as may be acceptable to the Company or the
Grantee’s employer in its discretion, including, if the Administrator so
determines, by the delivery of previously acquired Shares or Shares acquired
hereunder or by the withholding of amounts from any payment hereunder) the
minimum amount of taxes and any social security contributions required to be
withheld in connection with such award, vesting or payment. Such payment by the
Grantee shall be made no later than the date as of which any Shares or other
amounts provided hereunder first become includable in the gross income of the
Grantee for U.S. federal income tax purposes or as otherwise required by the
Company or the Grantee’s employer under applicable law.


13.Miscellaneous.


(a)The Units are subject to adjustment in accordance with the provisions of
Section 7 of the Plan.


(b)The Company shall maintain an account on its books in the name of the Grantee
which shall reflect the number of Units awarded to the Grantee and the number of
Shares the Grantee is eligible to receive thereunder. The Grantee acknowledges
and agrees that the Company (i) may hold all vested Units and all Shares issued
and distributed in respect thereof pursuant to this Award on behalf of the
Grantee, until such time as the Grantee submits a request for delivery, and (ii)
will exercise voting rights and take all other corporate actions for any Shares
issued pursuant to this Award for such time as such Shares may be held by the
Company on behalf of the Grantee, unless the Grantee provides written notice to
the Human Resources Department to the contrary.


(c)Notice hereunder shall be given (i) to the Company at its principal place of
business, and (ii) to the Grantee at the address on file in the Company’s
records, or in either case at such other address as one party may subsequently
furnish to the other party in writing.


(d)The Grantee hereby acknowledges and agrees to the following: (i) this Award
is offered to the Grantee at the complete discretion of the Company; (ii) the
Plan and this Award do not form part of any contract of employment between
Grantee and the Company or any of its subsidiaries or Affiliates and do not
confer upon the Grantee any rights with respect to continuance as an employee
(or other service provider) of the Company or any of its subsidiaries or
Affiliates; (iii) this Award will not affect any right the Company or any of its
subsidiaries or Affiliates may have under any employment agreement with the
Grantee or under applicable law to terminate the Employment of the Grantee at
any time with or without Cause; (iv) this Award is not part of the Grantee’s
base salary or wages and will not be taken into account in determining any other
employment-related rights that the Grantee may have, such as any rights the
Grantee may have to pension or severance pay; and (v) this Award does not confer
on the Grantee any implied right or entitlement to the exercise of any
discretion in his or her favor with respect to any discretionary terms in this
Award.


(e)The Grantee hereby waives all and any rights to compensation or damages in
consequence of the termination of Grantee’s Employment with the Company, or any
of its subsidiaries or Affiliates, for any reason whatsoever (whether lawfully
or unlawfully) insofar as those rights arise or may arise from his ceasing to
have rights under or be entitled to


8

--------------------------------------------------------------------------------

QuickLinks -- Click here to rapidly navigate through this document




this Award as a result of such termination or from the loss or diminution in
value of such rights or entitlements. In the event of any conflict between the
terms of this Section 13(e) and the Grantee’s terms of employment, this Section
13(e) shall take precedence (except as required by applicable legislation).
(f)Pursuant to Section 10 of the Plan, the Administrator may at any time amend
or cancel any outstanding portion of this Award for any purpose that may at the
time be permitted by law, but no such action may be taken that materially and
adversely affects the Grantee’s rights under this Agreement without the
Grantee’s consent.


(g)If the Grantee is resident outside of the United States, to the extent
permitted by applicable law, the Grantee hereby consents to the holding,
processing and transfer of data relating to him or her (including sensitive
personal data as defined in the UK Data Protection Act 1998) by: (i) the Company
and any of its subsidiaries and Affiliates; (ii) any person providing services
to the Company, its subsidiaries or Affiliates (including, but not limited to,
any third party broker, registrar or administrator); and (iii) any trustee
appointed by the Company, its subsidiaries or Affiliates, in each case for all
purposes relating to the administration or operation of the Plan, including the
grant, holding or vesting of an Award and the delivery, holding or sale of Stock
and, to the extent permitted by applicable law, this consent includes consent to
the transfer of such data to countries outside the European Economic Area even
if the country in question does not maintain adequate data protection standards.


(h)The provisions of this Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof or thereof
will be governed by and construed in accordance with the domestic substantive
laws of the State of Delaware without giving effect to any choice or conflict of
laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction.


(i)Notwithstanding anything herein to the contrary, this Award shall be, and the
Grantee hereby acknowledges that it is, subject to and governed by all the terms
and conditions of the Plan.




[Remainder of this page is intentionally left blank]




































9

--------------------------------------------------------------------------------

QuickLinks -- Click here to rapidly navigate through this document






IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Grant Date.
 
AFFILIATED MANAGERS GROUP, INC.


 
 
 
 
By:




 
 
David M. Billings
Executive Vice President, General Counsel and Secretary


 



        




  




Please execute this Agreement and return it to the Human Resources Department.






_______________________________
Grantee




















































[Form of RSU Award Agreement]


10

--------------------------------------------------------------------------------





QuickLinks
Exhibit 10.1




